Citation Nr: 1501919	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia.

2.  Entitlement to higher initial ratings for ischemic heart disease and earlier effective dates for those ratings.  

3.  Entitlement to an effective date prior to April 14, 1997, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran performed active military service from May 1966 to April 1968.

This matter arises to the Board of Veterans' Appeals (Board) from rating decisions dated in May 2009 and August 2011 by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

In May 2011 and February 2013, the Board remanded the claim of new and material evidence for a respiratory disorder for additional development.  

An August 2011 RO rating decision generated a new appeal.  That decision granted service connection for ischemic heart disease with congestive heart failure, coronary artery disease, status post myocardial infarction, and coronary artery bypass graft surgery.  The RO assigned a 10 percent rating from July 2, 1997, a 60 percent rating from April 14, 2005, and a 100 percent rating from August 12, 2011.  In November 2011, the Veteran submitted a notice of disagreement (NOD) with the effective date for service connection and the effective dates of the staged ratings.  The RO issued a statement of the case (SOC) and the Veteran perfected his appeal in May 2012.  

The case was again before the Board in February 2013 and June 2014 when it was remanded for additional development.

In October 2014, the Veteran was granted an initial effective date of service connection for ischemic heart disease of April 14, 1997.

The issues of entitlement to service connection for a respiratory disability, claimed as residuals of pneumonia, and entitlement to higher initial ischemic heart disease ratings and earlier effective dates for those ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no document in the claims file dated prior to April 14, 1997, that may be accepted as a claim for service connection for a heart condition.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 14, 1997, for the grant of service connection for ischemic heart disease, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal of arises from the Veteran's disagreement with the effective date assigned for ischemic heart disease following the grant of this benefit.  Courts have held that once the benefit claimed is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In some cases, an effective date can be earlier than the date of the liberalizing law. VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a 'Nehmer class member' has been granted compensation from a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  38 C.F.R. § 3.816(c)(4).

The Veteran filed a claim for service connection for a heart condition in July 2011.  Subsequently, in a rating decision dated in August 2011 the RO granted entitlement to service connection for ischemic heart disease and assigned an effective date for the grant of service connection of July 2, 1997.  The assignment of July 2, 1997, as the effective date for the grant of service connection, was based upon notations in a VA examination report of the same date.  Subsequently in a Supplemental Statement of the Case, dated in October 2014, the Veteran was granted an effective date of April 14, 1997, for the grant of service connection for ischemic heart disease based upon evidence received on that date that showed that the Veteran had coronary artery disease.

Review of the claims file reveals notations of mild cardiomegaly, possible myocardial infarction, and consider ischemic heart disease in May 1991.  In addition, the claims file reveals a notation of no areas of segmental heart disease in May 1991 and normal heart rhythm in March 1994.  There is no indication a claim of entitlement to service connection for a heart condition was made or was denied between September 25, 1985, and May 3, 1989.  The claim was not pending before VA on May 3, 1989.  Lastly, although the claim was pending before VA between May 3, 1989, and effective date of the statute or regulation establishing a presumption of service connection for ischemic heart disease, there is no indication that a claim for ischemic heart disease was pending prior to April 14, 1997.  As such, entitlement to an effective date prior to April 14, 1997, is denied.


ORDER

Entitlement to an effective date prior to April 14, 1997, for the grant of service connection for ischemic heart disease, is denied.


REMAND

The Board regrets that another remand is required based upon the need to fulfill the duty to assist the Veteran with her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA treatment notes dated subsequent to the prior remand reveal that the Veteran received additional relevant treatment for a heart condition from Nebraska Heart Institute and Good Samaritan Hospital in Kearney, Nebraska.  Further review of the claims file reveals that the Veteran received relevant care from Dr. N. in Kearney, Nebraska and Midlands Cardiology Group.  The VA treatment records reveal that some of the records may have been scanned into VISTA; however, review of the claims file does not reveal records regarding the Veteran's care at the Nebraska Heart Institute, dated since February 2013, or Midland Cardiology Group, dated since August 2012.  In addition, the records regarding recent admissions at Good Samaritan have not been obtained and associated with the claims file.  The records regarding Dr. N. have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly the claims must be remanded for attempts to be made to obtain these records.

Review of the claims file reveals VA treatment records; however, there is an indication that the records from 2008 may not be complete and records dated since August 2014 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records dated in 2008 and to update the Veteran's VA treatment records dated since August 2014.  38 C.F.R. § 3.159.

A June 2014 VA treatment note reveals that the Veteran had three recent admissions to a hospital in Kearney, Nebraska, for heart failure.  As this may indicate that the Veteran's ischemic heart disease may have become more severe since the prior examination, the Board finds it necessary to afford the Veteran another VA medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

An August 2014 VA examination report indicates that the Veteran had a respiratory infection in service that may have resulted in scarring or he could have bronchiectasis.  A chest computed tomography (CT) was noted to be needed to assess the situation.  The examiner noted that if the Veteran had bronchiectasis on his CT, then it would be as likely as not that his pneumonia episode in service contributed to his respiratory condition.  The examiner stated that the note would be updated once the CT was performed.  The Veteran was scheduled for a CT; however, there is no indication that the CT was performed or that the examination report was updated.  As such, the Board finds that the claim must be remanded for the Veteran to be afforded another VA medical examination, to include all necessary testing, and for another medical opinion to be rendered.  38 C.F.R. § 3.159.

In addition, VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  As additional treatment records have been associated with the claims file and as this remand orders attempts to obtain and associate with the claims file additional treatment records, the Veteran must be afforded additional VA examinations.



Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all records regarding the Veteran from Nebraska Heart Institute, Good Samaritan Hospital in Kearney, Nebraska, Dr. N. in Kearney, Nebraska, and Midlands Cardiology Group.  

2.  Attempt to obtain and associate with the claims file complete VA treatment records dated in 2008 and all VA treatment records dated subsequent to August 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, schedule the Veteran for a cardiology examination to determine the current level of severity of his ischemic heart disease.  The claims file must be made available to the examiner in conjunction with the examination. 

The examiner should provide a review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his heart disorder.  In particular, the examiner must assess the severity of the Veteran's ischemic heart disease and include a discussion of the associated symptoms, including but not limited to dyspnea, fatigue, angina, dizziness, syncope, left ventricular dysfunction, and/or congestive heart failure, if any.  If evidence of congestive heart failure is found, the examiner is asked to discuss the frequency and severity of this condition (i.e., chronic or acute (if acute, how many times in the past year)).  The examiner is also asked to discuss the Veteran's heart workload in terms of ejection fraction and METs.

4.  After obtaining the above records, afford the Veteran another VA medical examination regarding the etiology of his respiratory disability.  All necessary testing, including a CT scan, should be accomplished.

Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any current respiratory disability, including COPD, was incurred in or is otherwise related to the Veteran's service? 

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the issues.  If the benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


